DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
On Page 6, Line 16, “Three time variant matrix are constructed”, should read “Three time variant matrices are constructed”.
On Page 6, Line 17, Xang should be followed by equal sign to indicate the matrix.
On Page 7, Line 3, “The process of data augmentation can be found in FIG. .”, the figure number is missing.
On Page 7, Line 8, “In FIG. 6…” should read “In FIG. 7…”, since the description seems to relate more to figure 7 than to figure 6.
On Page 9, Line 11, “example of test bed can be found in FIG. A”, should read “example of test bed can be found in FIG. 8A”.

Claim Objections
In Claim 7, Line 2, it recites “z[t]=(x[t]−μ(x))/σ(x)” is objected to because the claim does not define “z[t]”, and “x[t]”.
In Claim 10, Line 2, “Xang” should be followed by equal sign to indicate the matrix.
In Claim 14, Line 6, “convolutional neural network (CNN).”  should read “convolutional neural network (CNN);”.
	In Claim 15, Line 2, it recites “z[t]=(x[t]−μ(x))/σ(x)” is objected to because the claim does not define “z[t]”, and “x[t]”.
In Claim 19, Line 2, it recites “z[t]=(x[t]−μ(x))/σ(x)” is objected to because the claim does not define “z[t]”, and “x[t]”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 14, and 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitations “constructing angle, speed and voltage time-variant matrices”, and “applying the angle, speed and voltage time-variant matrices”. It’s not clear to the examiner what angle, speed, and voltage of grid or equipment applicants discloses.
Claims 13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitations “front and back of the neural network”. It’s not clear to the examiner what front and back of neural network is.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 14-16, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Independent Claim 1, at step 1, the claim recites a method comprising series of steps (extracting, compensating, constructing, applying, identifying), and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites “a method to distinguish oscillations in a power grid”, “compensating for ambiguous starting points of oscillations with time augmentation”, and “identifying power system low-frequency oscillations and distinguishing between natural oscillations and forced oscillations”.
The limitation of “a method to distinguish oscillations in a power grid”, and “identifying power system low-frequency oscillations and distinguishing between natural oscillations and forced oscillations”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of neural network. That is, nothing in the claim element precludes the step from practically being performed in the mind, and in context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitations of “compensating for ambiguous starting points of oscillations with time augmentation”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of neural network. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “time augmentation” is described under section 1.3 Data Augmentation, “For each clip of training data, ten samples are generated by sliding a window with width of 5 second and step size of 0.2 second, i.e. the 10th sample is 1.8 seconds later than the first one. To generate a clip of test data, a6 starting point uniformly distributed among [0,2] is first generate”, which shows a sliding window is used to identify starting point of oscillation, which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of neural network, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “extracting features to distinguish natural and forced oscillations in a power grid”, “constructing angle, speed and voltage time-variant matrices as a color figure with three matrices”, and “applying the angle, speed and voltage time-variant matrices as inputs to a neural network”.
The limitation of “extracting features to distinguish natural and forced oscillations in a power grid” represents mere data gathering (obtaining features) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of distinguishing natural and forced oscillations. The extracting features is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Even when viewed in combination, the additional element in this claim do no more than automate the mental processes that the method uses to identify power system low-frequency oscillations and distinguishing between natural oscillations and forced oscillations.
The limitation of “constructing angle, speed and voltage time-variant matrices as a color figure with three matrices”, wherein constructing matrices is described under section 1.2 Feature Selection as “Three time variant matrix are constructed using generator angle, voltage, and speed”, and “In Equation (1-1), a matrix of generator angle is constructed, where N is the number generators and T is the number of time instances. The same process is carried out for generator voltage and speed”, where in the context of this claim covers performance of the limitation of mathematical calculations but for the recitation of artificial intelligence. That is nothing in the claim element precludes the step from being mathematical concept, and in context of this claim, encompasses mathematical formulas or equations. Furthermore, constructing matrices as a color figure is insignificant extra-solution activity (see MPEP 2106.05(g)), and is viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “applying the angle, speed and voltage time-variant matrices as inputs to a neural network” (Page 2, Line 21-22 “The neural network comprising code for: extracting features to distinguish natural and forced oscillations in a power grid”) is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “constructing matrices”, and “applying matrices to neural network” amount to no more than mere instructions to apply the exception using neural network. Mere instructions to apply an exception using neural network cannot provide an inventive concept.
The “extracting features”, and “constructing matrices as a color figure” as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, these elements are well-understood, routine, and conventional.
With respect to extracting features, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
With respect to constructing matrices as a color figure, Saha in article “A Comprehensive Guide to Convolutional Neural Networks — the ELI5 way” discloses “In the figure, we have an RGB image which has been separated by its three color planes — Red, Green, and Blue. There are a number of such color spaces in which images exist — Grayscale, RGB, HSV, CMYK, etc.”, wherein “An image is nothing but a matrix of pixel values”. Li et al. in USPGPUB 2020/0184308 in Paragraph [0028] discloses “As shown in FIG. 2, image data 202 usually comprises a grid-like structure that includes a plurality of channels (e.g., red, blue, and green channels)”, and “each image of image data 202 can be characterized as a 2-D square matrix filled with pixels”. GAO et al. in CN 110832596 discloses “The convolution is operated on a 3 D tensor (referred to as a feature map) having two spatial axes (height and width) and a depth axis (also referred to as a channel axis). for the RGB image, the dimension of the depth axis is 3, because the image has three color channels; red, green and blue”, and “Each such 3 D sub-block is then (via the tensor product of the matrix with the same learning weight, referred to as the convolution kernel)”. Price et al. in USPGPUB 2019/0108414, discloses in Paragraph [0070] “the digital selection system utilizes three color channels, an R channel 118 (corresponding to red colors), a G channel 120 (corresponding to green colors), and a B channel 122 (corresponding to blue colors). In particular, in one or more embodiments, each color channel 118-122 comprises a two-dimensional matrix with entries for each pixel in the digital image 100”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Independent Claim 14, at step 1, the claim recites a method comprising series of steps (providing, detecting, constructing, performing), and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites “distinguish natural and forced oscillations”, “detecting ambiguous starting points of oscillations with time augmentation”.
The limitation of “distinguish natural and forced oscillations” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of neural network. That is, nothing in the claim element precludes the step from practically being performed in the mind, and in context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitation of “detecting ambiguous starting points of oscillations with time augmentation”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of artificial intelligence. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “time augmentation” is described under section 1.3 Data Augmentation, “For each clip of training data, ten samples are generated by sliding a window with width of 5 second and step size of 0.2 second, i.e. the 10th sample is 1.8 seconds later than the first one. To generate a clip of test data, a6 starting point uniformly distributed among [0,2] is first generate”, which shows a sliding window is used to identify starting point of oscillation, which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of neural network, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “A method to manage grid power”, “providing a framework to automatically extract features”, “constructing angle, speed and voltage time-variant matrices as a color figure with three matrices”, “providing the three matrices to a convolutional neural network (CNN)”, and “performing transfer learning to transfer models between different systems, which helps to resolve the problem of lack of training data”.
The limitation of “A method to manage grid power” limits the abstract idea to a particular power grid, it is linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
The limitation of “providing a framework to automatically extract features” represents mere data gathering (obtaining features) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of distinguishing natural and forced oscillations. The extracting features is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Even when viewed in combination, the additional element in this claim do no more than automate the mental processes that the method uses to manage grid power and distinguish natural and forced oscillations.
The limitation of “constructing angle, speed and voltage time-variant matrices as a color figure with three matrices”, wherein constructing matrices is described under section 1.2 Feature Selection as “Three time variant matrix are constructed using generator angle, voltage, and speed”, and “In Equation (1-1), a matrix of generator angle is constructed, where N is the number generators and T is the number of time instances. The same process is carried out for generator voltage and speed”, where in the context of this claim covers performance of the limitation of mathematical calculations but for the recitation of artificial intelligence. That is nothing in the claim element precludes the step from being mathematical concept, and in context of this claim, encompasses mathematical formulas or equations. Furthermore, constructing matrices as a color figure is insignificant extra-solution activity (see MPEP 2106.05(g)), and is viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “providing the three matrices to a convolutional neural network (CNN)” is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “performing transfer learning to transfer models between different systems, which helps to resolve the problem of lack of training data”, wherein under section 1.4 Transfer Learning, “Transfer of learning techniques across different test systems and real-world data to validate the performance is done next”, wherein validating performance represents extra-solution activity because it is mere nominal or tangential addition to the claim. Even when viewed in combination, the additional elements in this claim do no more than automate the mental processes that the system uses to manage grid power, using machine learning.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “constructing matrices”, and “providing matrices to a convolutional neural network (CNN)” amount to no more than mere instruction to apply the exception using neural network. Mere instructions to apply an exception using neural network cannot provide an inventive concept.
The “method to manage grid power” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The “providing a framework to automatically extract features”, and “constructing matrices as a color figure” as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, these elements are well-understood, routine, and conventional.
The “performing transfer learning” represents extra-solution activity because it is mere nominal or tangential addition to the claim. Further, this element is well-understood, routine and conventional.
With respect to extracting features, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
With respect to constructing matrices as a color figure, Saha in article “A Comprehensive Guide to Convolutional Neural Networks — the ELI5 way” discloses “In the figure, we have an RGB image which has been separated by its three color planes — Red, Green, and Blue. There are a number of such color spaces in which images exist — Grayscale, RGB, HSV, CMYK, etc.”, wherein “An image is nothing but a matrix of pixel values”. Li et al. in USPGPUB 2020/0184308 in Paragraph [0028] discloses “As shown in FIG. 2, image data 202 usually comprises a grid-like structure that includes a plurality of channels (e.g., red, blue, and green channels)”, and “each image of image data 202 can be characterized as a 2-D square matrix filled with pixels”. GAO et al. in CN 110832596 discloses “The convolution is operated on a 3 D tensor (referred to as a feature map) having two spatial axes (height and width) and a depth axis (also referred to as a channel axis). for the RGB image, the dimension of the depth axis is 3, because the image has three color channels; red, green and blue”, and “Each such 3 D sub-block is then (via the tensor product of the matrix with the same learning weight, referred to as the convolution kernel)”. Price et al. in USPGPUB 2019/0108414, discloses in Paragraph [0070] “the digital selection system utilizes three color channels, an R channel 118 (corresponding to red colors), a G channel 120 (corresponding to green colors), and a B channel 122 (corresponding to blue colors). In particular, in one or more embodiments, each color channel 118-122 comprises a two-dimensional matrix with entries for each pixel in the digital image 100”.
With respect to transfer learning, the specification states on Page 7, under section 1.4 Transfer Learning, “Learning transfer takes a pre-trained neural network and use samples from other systems or scenarios to retrain (part of) the network and complete other tasks”. This express statement in the specification support that the recited limitation is well-understood, routine, and conventional.

Regarding Independent Claim 18, at step 1, the claim recites a method comprising series of steps (extracting, compensating, constructing, applying, identifying), and therefore is a process, which is a statutory category of invention.
At step 2A, prong one, the claim recites “distinguish oscillations in the power grid”, “compensating for ambiguous starting points of oscillations with time augmentation”, and “identifying power system low frequency oscillations and distinguishing between natural oscillations and forced oscillations”.
The limitation of “distinguish oscillations in the power grid”, and “identifying power system low frequency oscillations and distinguishing between natural oscillations and forced oscillations”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of neural network. That is, nothing in the claim element precludes the step from practically being performed in the mind, and in context of this claim encompasses an observation, evaluation, judgement, and/or opinion.
The limitations of “compensating for ambiguous starting points of oscillations with time augmentation”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of artificial intelligence. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “time augmentation” is described under section 1.3 Data Augmentation, “For each clip of training data, ten samples are generated by sliding a window with width of 5 second and step size of 0.2 second, i.e. the 10th sample is 1.8 seconds later than the first one. To generate a clip of test data, a6 starting point uniformly distributed among [0,2] is first generate”, which shows a sliding window is used to identify starting point of oscillation, which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of neural network, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2A, prong two, this judicial exception is not integrated into a practical application. In particular, the claim recites “A power grid, comprising: a power generator; one or more consumers; and a neural network coupled to the power grid to distinguish oscillations in the power grid, the neural network comprising code for” “extracting features to distinguish natural and forced oscillations in a power grid”, “constructing angle, speed and voltage time-variant matrices as a color figure with three matrices”, and “applying the angle, speed and voltage time-variant matrices as inputs to a neural network”.
The limitation of “A power grid, comprising: a power generator; one or more consumers; and a neural network coupled to the power grid to distinguish oscillations in the power grid, the neural network comprising code for” limits the abstract idea to a particular power grid, it is linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h).
The limitation of “extracting features to distinguish natural and forced oscillations in a power grid” represents mere data gathering (obtaining features) that is necessary for use of the recited judicial exception, as the obtained information is used in the abstract mental process of distinguishing natural and forced oscillations. The extracting features is recited at a high level of generality. Therefore, it is insignificant extra-solution activity (see MPEP 2106.05(g)). Even when viewed in combination, the additional element in this claim do no more than automate the mental processes that the method uses to identify power system low-frequency oscillations and distinguishing between natural oscillations and forced oscillations.
The limitation of “constructing angle, speed and voltage time-variant matrices as a color figure with three matrices”, wherein constructing matrices is described under section 1.2 Feature Selection as “Three time variant matrix are constructed using generator angle, voltage, and speed”, and “In Equation (1-1), a matrix of generator angle is constructed, where N is the number generators and T is the number of time instances. The same process is carried out for generator voltage and speed”, where in the context of this claim covers performance of the limitation of mathematical calculations but for the recitation of artificial intelligence. That is nothing in the claim element precludes the step from being mathematical concept, and in context of this claim, encompasses mathematical formulas or equations. Furthermore, constructing matrices as a color figure is insignificant extra-solution activity (see MPEP 2106.05(g)), and is viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
The limitation of “applying the angle, speed and voltage time-variant matrices as inputs to a neural network” (Page 2, Line 21-22 “The neural network comprising code for: extracting features to distinguish natural and forced oscillations in a power grid”) is recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). This limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
At step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, “constructing matrices”, and “applying matrices to neural network” amount to no more than mere instructions to apply the exception using neural network. Mere instructions to apply an exception using neural network cannot provide an inventive concept.
The “A power grid, comprising: a power generator; one or more consumers; and a neural network coupled to the power grid to distinguish oscillations in the power grid, the neural network comprising code for” is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.
The “extracting features”, and “constructing matrices as a color figure” as discussed above, represents mere data gathering and is insignificant extra-solution activity. Further, these elements are well-understood, routine, and conventional.
With respect to extracting features, the courts have found limitations directed to obtaining information electronically, as recited at a high level of generality, to be well-understood, routine, and conventional. See MPEP 2106.05(d)(II), “receiving or transmitting data over a network”.
With respect to constructing matrices as a color figure, Saha in article “A Comprehensive Guide to Convolutional Neural Networks — the ELI5 way” discloses “In the figure, we have an RGB image which has been separated by its three color planes — Red, Green, and Blue. There are a number of such color spaces in which images exist — Grayscale, RGB, HSV, CMYK, etc.”, wherein “An image is nothing but a matrix of pixel values”. Li et al. in USPGPUB 2020/0184308 in Paragraph [0028] discloses “As shown in FIG. 2, image data 202 usually comprises a grid-like structure that includes a plurality of channels (e.g., red, blue, and green channels)”, and “each image of image data 202 can be characterized as a 2-D square matrix filled with pixels”. GAO et al. in CN 110832596 discloses “The convolution is operated on a 3 D tensor (referred to as a feature map) having two spatial axes (height and width) and a depth axis (also referred to as a channel axis). for the RGB image, the dimension of the depth axis is 3, because the image has three color channels; red, green and blue”, and “Each such 3 D sub-block is then (via the tensor product of the matrix with the same learning weight, referred to as the convolution kernel)”. Price et al. in USPGPUB 2019/0108414, discloses in Paragraph [0070] “the digital selection system utilizes three color channels, an R channel 118 (corresponding to red colors), a G channel 120 (corresponding to green colors), and a B channel 122 (corresponding to blue colors). In particular, in one or more embodiments, each color channel 118-122 comprises a two-dimensional matrix with entries for each pixel in the digital image 100”.
Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea. The claim is not patent eligible.

Regarding Dependent Claim 2, the additional limitations of “comprising performing off-line training of the neural network” can be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).

Regarding Dependent Claim 3, the additional limitations of “comprising: generating labels for oscillation types using a domain expert; and performing supervised learning to train the neural network, wherein after training the neural network is used to distinguish oscillation phenomena” (Page 5, under Section 1 Approaches “In a supervised learning, oscillation data is collected. Features are extracted, and oscillation types are labelled by domain experts. Features and labels are fed to supervised learning algorithms to train a classifier model. The trained classifier can be used online to distinguish oscillation mechanisms”), are extra-solution activity.

Regarding Dependent Claim 4, the additional limitations of “wherein the neural network comprises a convolutional neural network (CNN)” further defines neural network and is generally linking the use of the judicial exception to a particular technological environment or field of use, and does not provide an inventive concept.

Regarding Dependent Claim 5, the additional limitations of “comprising selecting nonlinear phase of oscillations as input to the neural network” are further observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 6, the additional limitations of “comprising applying a sliding window with a 5 second width to samples to provide multiple samples with different beginning points” are observations, evaluations, judgements and/or opinions practicably performable mentally by a human mind; and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 7, the additional limitations of “comprising determining a z-score, where z[t]=(x[t]−μ(x))/σ(x), μ(x) and σ(x) are the mean and standard deviation of time series X” defines mathematical calculations of determining a z-score and in context of this claim, encompasses mathematical formulas or equations.

Regarding Dependent Claim 8, the additional limitations of “comprising generating a variant matrix” further defines mathematical calculation and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 9, the additional limitations of “comprising constructing three time-variant matrices using generator angle, voltage, and speed” further defines mathematical calculation and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 10, the additional limitations of “comprising determining a matrix of generator angle… where N is the number generators and T is the number of time instances”, further defines mathematical calculation and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 11, the additional limitations of “comprising applying data augmentation to compensating for ambiguous starting points of oscillations events”, where data augmentation is described under section 1.3 Data Augmentation, “For each clip of training data, ten samples are generated by sliding a window with width of 5 second and step size of 0.2 second, i.e. the 10th sample is 1.8 seconds later than the first one. To generate a clip of test data, a6 starting point uniformly distributed among [0,2] is first generate” which shows a sliding window is used to identify starting point of oscillation, which in the context of this claim, encompasses an observation, evaluation, judgement, and/or opinion.

Regarding Dependent Claim 12, the additional limitations of “comprising performing transfer learning to transfer models between different power systems to address lack of training data” wherein under section 1.4 Transfer Learning, “Transfer of learning techniques across different test systems and real-world data to validate the performance is done next”, wherein validating performance represents extra-solution activity because it is mere nominal or tangential addition to the claim.

Regarding Dependent Claim 15, the additional limitations of “comprising determining a z-score, where z[t]=(x[t]−μ(x))/σ(x), μ(x) and σ(x) are the mean and standard deviation of time series X” defines mathematical calculations of determining a z-score and in context of this claim, encompasses mathematical formulas or equations.

Regarding Dependent Claim 16, the additional limitations of “comprising determining a matrix of generator angle… where N is the number generators and T is the number of time instances”, further defines mathematical calculation and accordingly further limitations that are part of the abstract idea.

Regarding Dependent Claim 19, the additional limitations of “comprising determining a z-score, where z[t]=(x[t]−μ(x))/σ(x), μ(x) and σ(x) are the mean and standard deviation of time series X” defines mathematical calculations of determining a z-score and in context of this claim, encompasses mathematical formulas or equations.

Regarding Dependent Claim 20, “comprising determining a matrix of generator angle… where N is the number generators and T is the number of time instances”, further defines mathematical calculation and accordingly further limitations that are part of the abstract idea.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Citation of Pertinent Prior Art
The prior art made of record and on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
CHEN et al. [CN 111355247] teaches a power grid low-frequency oscillation prediction method and device comprising obtaining power grid flow data, deep learning model to determine whether there is low frequency oscillation.
Li et al. [USPGPUB 2020/0184308] teaches converting power grid topology data corresponding to a power system into a power system matrix representation input and applying the power system matrix representation input to a plurality of convolutional layers of a deep convolutional neural network (CNN) structure in a sequential manner to generate one or more feature maps.
FENG et al. [CN 110674791] teaches forced oscillation layering locating method based on multi-stage transfer learning.
Zhou [USPGPUB 2015/0035542] teaches a method of detecting oscillations by adding a time delay to an input signal, and estimating coherence between input signal and time-delayed input signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHRUVKUMAR PATEL whose telephone number is (571)272-5814. The examiner can normally be reached 7:30 AM to 5:30 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P./           Examiner, Art Unit 2119       
                                                                                                                                                                                      
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119